Citation Nr: 9912275	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of brain 
injury manifested by headaches and blackouts.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of ventral hernia.


REPRESENTATION

Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to July 
1977.  This appeal arises from a December 1992 rating 
decision of the Department of Veterans Affairs (VA), Winston-
Salem, North Carolina, regional office (RO).

In February 1997, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).

In March 1997, the Board issued a decision which, in part, 
held that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
residuals of brain injury manifested by headaches and 
blackouts.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  An October 1998 Order of 
the Court vacated the Board's decision and remanded the issue 
for reconsideration.  [redacted].

The Board notes that the issue of entitlement to a 
compensable evaluation for postoperative residuals of ventral 
hernia, which was the subject of a remand at the time of the 
Board's March 1997 decision, remains in appellate status, and 
will be addressed at such time as the RO completes the remand 
actions called for in that decision.  




REMAND

The Board denied service connection for residuals of a head 
injury, including headaches and blackouts, in November 1989, 
because the head injuries in service were shown to be acute 
and transitory, and headaches and blackouts were not 
manifested until many years after service.  After appropriate 
notification, the veteran did not appeal.  In May 1990, the 
veteran attempted to reopen his claim for residuals of a head 
injury.  A June 1990 rating decision held that the claim was 
not reopened.  That rating decision was not appealed.  

To reopen a denied claim that is final, a veteran must submit 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  The Court has recently held 
that new and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The Court has ordered that 
the veteran's claim be reconsidered under the Hodge criteria.

Since the Board's March 1997 decision, evidence was received 
from the Social Security Administration (SSA).  These medical 
records have not been considered by the RO.  Under 38 C.F.R. 
§ 20.1304(c) (1998), such evidence must be returned to the RO 
for review and preparation of a supplemental statement of the 
case unless there is a waiver or unless the Board determines 
that the benefit(s) may be granted on appeal without such a 
referral.




In view of the foregoing, the case is remanded to the RO for 
the following:

The RO must review the complete evidence 
received since the June 1990 rating 
decision, including the evidence received 
from the SSA in August and October 1997, 
and determine whether the record contains 
evidence not previously submitted which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998); see 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).  If the RO determines that new and 
material evidence has been submitted under 
this standard, then the veteran's claim 
for service connection for residuals of 
brain injury must be reopened and 
considered on the merits.

If the decision remains adverse to the veteran, he should be 
furnished with a supplemental statement of the case and given 
a reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



